IN THE
                                   TENTH COURT OF APPEALS

                                            No. 10-12-00016-CR

ANABERTHA ARIAS,
                                                                               Appellant
    v.

THE STATE OF TEXAS,
                                                                               Appellee


                                      From the 13th District Court
                                        Navarro County, Texas
                                       Trial Court No. 29652-CR


                                    MEMORANDUM OPINION


           Anabertha Arias was convicted of Injury to a Child. TEX. PENAL CODE ANN. §

22.04 (West Supp. 2011). She was placed on community supervision and, upon the

revocation of her community supervision, was sentenced to seven years in prison. She

appealed. On April 12, 2012, an Anders1 brief was filed by Arias’ court appointed

counsel.        In that brief, counsel asserted that no issues of arguable merit could be

presented on Arias’ behalf and that the appeal was wholly frivolous. Counsel also

moved to withdraw as counsel on appeal for Arias. Counsel and this Court notified

1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
Arias of her right to file a pro se response to counsel’s brief. Further, counsel provided

Arias with a copy of the record. Arias responded by letter dated April 25, 2012 and

requested a withdrawal of her notice of appeal.

        We consider Arias’ letter to be a motion to dismiss her appeal. Because counsel

has already found the appeal to be frivolous and because Arias has signed her request

to withdraw her notice of appeal, we find that Arias has substantially complied with the

requirements of Rule 43.2 of the Texas Rules of Procedure. See TEX. R. APP. P. 42.2(a).

        Arias’ motion is granted. The appeal is dismissed.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 23, 2012
Do not publish
[CR25]




Arias v. State                                                                      Page 2